Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  Case No. 17-cr-60267-BLOOM

 UNITED STATES OF AMERICA,

           Plaintiff,
 v.

 JUSTIN DISPENSA,

       Defendant.
 ______________________________/

                    ORDER ON MOTION FOR COMPASSIONATE RELEASE

           THIS CAUSE is before the Court upon Defendant Justin Dispensa’s (“Defendant”)

 Motion for Compassionate Release and For Resentencing to Home Confinement, ECF No. [41]

 (“Motion”), filed on December 23, 2020. The Government filed its Response, ECF No. [45], to

 which Defendant filed a Reply, ECF No. [46]. The Court has carefully reviewed the Motion, all

 opposing and supporting submissions, any relevant exhibits, the record in this case and the

 applicable law, and is otherwise fully advised. For the reasons discussed below, the Motion is

 denied.

      I.       BACKGROUND

           On November 9, 2017, Defendant was charged in a two-count indictment with possession

 of child pornography in violation of 18 U.S.C. § 2252(a)(4)(B), (b)(2), and distribution of child

 pornography in violation of 18 U.S.C. § 2252(a)(2), (b)(1). ECF No. [5] (“Indictment”). On

 February 15, 2018, Defendant pleaded guilty to Count 2 of the Indictment. See ECF Nos. [14],

 [18]. On May 1, 2018, Defendant was sentenced to a term of imprisonment of 75 months, followed

 by 10 years of supervised release. See ECF Nos. [28], [35]. Defendant is currently housed at FCI

 Coleman Low in Sumterville, Florida.
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 2 of 9

                                                                    Case No. 17-cr-60267-BLOOM


        In the Motion, Defendant requests a reduction in sentence due to the ongoing COVID-19

 pandemic, arguing that his underlying medical conditions make him more susceptible to suffering

 severe consequences of being infected with the virus. The Government opposes the Motion,

 arguing that compassionate release is not warranted in this case because there are no extraordinary

 and compelling reasons, and Defendant remains a danger to the community.

        SARS-CoV-2, the novel coronavirus, and COVID-19, the disease it causes, have spread

 across the world and have impacted every person’s life. The United States is currently reporting

 more confirmed cases of COVID-19 and resulting deaths than any other country, with 25,152,433

 confirmed cases and 441,831 reported deaths as of February 2, 2021.1 The COVID-19 pandemic

 poses a serious danger to society at large. Moreover, COVID-19 poses a higher risk to incarcerated

 individuals who are unable to practice public health precautions that are otherwise available to the

 general public, such as social distancing practices.

        As a result of this dynamic, unpredictable, and unprecedented situation, Attorney General

 William Barr has urged the Bureau of Prisons (“BOP”) to move vulnerable inmates out of penal

 institutions and into home confinement, where appropriate. See Mem. from Attorney Gen. William

 Barr for Dir. of Bureau of Prisons re: Increasing Use of Home Confinement at Institutions Most

 Affected by COVID-19 (Apr. 3, 2020), https://www.justice.gov/file/1266661/download

 (“Memorandum”). The Memorandum identifies several facilities that have been particularly

 affected and should be given priority in the BOP’s consideration of implementing home

 confinement, including FCI Oakdale, FCI Danbury, and FCI Elkton. Id. at 1. The Attorney General

 has made the express finding that extant emergency conditions are materially affecting BOP



 1
  Cases of Coronavirus Disease (COVID-19) in the U.S., Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/cases-updates/cases-in-us.html (last updated February 2,
 2021).


                                                  2
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 3 of 9

                                                                      Case No. 17-cr-60267-BLOOM


 functioning and has directed the BOP to immediately maximize transfers to home confinement for

 all eligible inmates at the specifically named facilities and other similarly situated facilities where

 COVID-19 is materially affecting operations. Id. The Memorandum further directs the BOP to

 review all inmates who have COVID-19 risk factors, as established by the Centers for Disease

 Control and Prevention (“CDC”), to determine their suitability for home confinement, while also

 emphasizing the importance of protecting the public from individuals who may pose a danger to

 society, and recognizing the need to avoid over-burdening law enforcement with “the

 indiscriminate release of thousands of prisoners onto the streets without any verification that those

 prisoners will follow the laws when they are released . . . and that they will not return to their old

 ways as soon as they walk through the prison gates.” Id. at 2-3. Finally, the Memorandum stresses

 the need for careful and individualized determinations regarding the propriety of releasing any

 given inmate to home confinement and discourages indiscriminate releases. Id. at 3.

    II.      LEGAL STANDARD

          “Generally, a court ‘may not modify a term of imprisonment once it has been imposed.’”

 United States v. Pubien, 805 F. App’x 727, 729 (11th Cir. 2020) (quoting 18 U.S.C. § 3582(c)).

          “The authority of a district court to modify an imprisonment sentence is narrowly
          limited by statute.” [United States v. Phillips, 597 F.3d 1190, 1194-95 (11th Cir.
          2010)]. Section 3582(c) of Title 18 provides that the district court may not modify
          a defendant’s imprisonment sentence except: (1) if the Bureau of Prisons files a
          motion and extraordinary or compelling circumstances warrant modification or if
          the defendant is at least 70 years old and has served 30 years in prison; (2) if the
          modification is expressly permitted by statute or Federal Rule of Criminal
          Procedure 35; or (3) if the defendant’s original sentencing range has subsequently
          been lowered as a result of an amendment to the Guidelines by the Sentencing
          Commission. 18 U.S.C. § 3582(c).

 United States v. Shaw, 711 F. App’x 552, 554-55 (11th Cir. 2017); see also United States v.

 Celedon, 353 F. App’x 278, 280 (11th Cir. 2009); United States v. Diaz-Clark, 292 F.3d 1310,

 1316-18 (11th Cir. 2002). Thus, “[t]he law is clear that the district court has no inherent authority



                                                   3
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 4 of 9

                                                                    Case No. 17-cr-60267-BLOOM


 to modify a sentence; it may do so only when authorized by a statute or rule.” United States v.

 Rivas, 800 F. App’x 742, 745 (11th Cir. 2020) (quoting United States v. Puentes, 803 F.3d 597,

 605-06 (11th Cir. 2015)); see also United States v. Llewlyn, 879 F.3d 1291, 1296-97 (11th Cir.

 2018) (quoting Dillon v. United States, 560 U.S. 817, 827 (2010)).

        Defendant seeks relief specifically under the compassionate release provision,

 § 3582(c)(1)(A), which states:

        (c) Modification of an imposed term of imprisonment.— The court may not modify
        a term of imprisonment once it has been imposed except that—
        (1) in any case—
        (A) the court, upon motion of the Director of the Bureau of Prisons, or upon motion
        of the defendant after the defendant has fully exhausted all administrative rights to
        appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
        or the lapse of 30 days from the receipt of such a request by the warden of the
        defendant’s facility, whichever is earlier, may reduce the term of imprisonment
        (and may impose a term of probation or supervised release with or without
        conditions that does not exceed the unserved portion of the original term of
        imprisonment), after considering the factors set forth in section 3553(a) [18 U.S.C.
        § 3553(a)] to the extent that they are applicable, if it finds that—
                (i) extraordinary and compelling reasons warrant such a reduction . . . .
                ....
        and that such a reduction is consistent with applicable policy statements issued by
        the Sentencing Commission . . . .

 18 U.S.C. § 3582(c)(1)(A)(i).

        As has been recognized by several courts, the Sentencing Commission has not implemented

 a new policy statement following the First Step Act. See United States v. Brown, 411 F. Supp. 3d

 446, 449 n.1 (S.D. Iowa 2019) (collecting cases)). Rather, the existing policy statement still

 assumes compassionate release “may be granted only upon motion by the Director of the Bureau

 of Prisons.” § 1B1.13, cmt. n.4. As noted by one district judge in Brown, “[T]his leaves district

 courts in a conundrum. On the one hand, Congress unequivocally said it wishes to “[i]ncreas[e] the

 [u]se . . . of [c]ompassionate [r]elease” by allowing district courts to grant petitions “consistent

 with applicable policy statements” from the Sentencing Commission. § 3582(c)(1)(A) (emphasis



                                                  4
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 5 of 9

                                                                          Case No. 17-cr-60267-BLOOM


 added). On the other hand, the Commission—unable to take any official action—has not made the

 policy statement for the old regime applicable to the new one.” Id.

          While the Eleventh Circuit has yet to address the issue,2 four other Circuits have

 recognized that the Commission lacks an applicable policy statement regarding when a judge can

 grant compassionate release, and that § 1B1.13 does not apply to cases in which a defendant files

 a motion for compassionate release. See United States v. Brooker, 976 F.3d 228, 234-36 (2d Cir.

 2020) (“[T]hough motions by the BOP still remain under the First Step Act, they are no longer

 exclusive, and we read the Guideline as surviving, but now applying only to those motions that the

 BOP has made.”); United States v. McCoy, 981 F.3d 271, 281-82 (4th Cir. 2020) (“By its plain

 terms, in short, § 1B1.13 does not apply to defendant-filed motions under § 3582(c)(1)(A).”);

 United States v. Jones, 980 F.3d 1098, 1108-09 (6th Cir. 2020) (“[T]he passage of the First Step

 Act rendered § 1B1.13 ‘inapplicable’ to cases where an imprisoned person files a motion for

 compassionate release.”); United States v. Gunn, 980 F.3d 1178, 1180-81 (7th Cir. 2020) (“[T]he

 Guidelines Manual lacks an ‘applicable’ policy statement covering prisoner-initiated applications

 for compassionate release. District judges must operate under the statutory criteria—‘extraordinary

 and compelling reasons’—subject to deferential appellate review.”).3 As such, the Court is not

 bound by § 1B1.13.

          Accordingly,


 2
  Currently pending before the Eleventh Circuit is a case which raises the question of whether, after the
 First Step Act, the policy statement in § 1B1.13, comment (n.1), continues to limit a district court’s
 authority in prisoner-filed motions for compassionate release. See United States v. Bryant, case no. 19-
 14267.
 3
   See also United States v. Hampton, --- F.3d ----, 2021 WL 164831, at *1 (6th Cir. Jan. 19, 2021) (“the
 § 1B1.13 policy statement, is no longer a requirement courts must address in ruling on defendant-filed
 motions.”); United States v. Elias, --- F.3d ----, 2021 WL 50169, at *2 (6th Cir. Jan. 6, 2021) (“we hold that
 § 1B1.13 is not an applicable policy statement for compassionate-release motions brought directly by
 inmates, and so district courts need not consider it when ruling on those motions.”).


                                                       5
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 6 of 9

                                                                      Case No. 17-cr-60267-BLOOM


           Section 3582 sets out the order in which this Court should analyze a criminal
           defendant’s entitlement to a sentencing reduction. First, when the defendant brings
           the motion himself, the Court must ascertain whether he “has fully exhausted all
           administrative rights to appeal a failure of the Bureau of Prisons to bring a motion
           on the defendant’s behalf or [whether there has been a] lapse of 30 days from the
           receipt of such a request by the warden of the defendant’s facility, whichever is
           earlier.” 18 U.S.C. § 3582(c)(1)(a). Second, the Court should “consider[] the factors
           set forth in section 3553(a) to the extent that they are applicable.” Id. Third, the
           Court should turn to the “extraordinary and compelling reasons” test . . . . And
           fourth, the Court should determine whether the defendant poses a “danger to the
           safety of any other person or to the community, as provided in 18 U.S.C. §
           3142(g).” Id.

 United States v. Stuyvesant, 454 F. Supp. 3d 1236, 1238 (S.D. Fla. 2020). Thus, in order to grant

 Defendant’s request pursuant to § 3582(c)(1)(A), the Court must: (1) find that Defendant has

 exhausted his administrative remedies with the BOP; (2) weigh the relevant § 3553(a) factors;

 (3) conclude that extraordinary and compelling reasons warrant compassionate release in this case;

 and (4) determine that Defendant is not a danger to the community. Moreover, Defendant bears

 the burden of establishing that compassionate release is warranted. See United States v. Hamilton,

 715 F.3d 328, 337 (11th Cir. 2013) (explaining that “a defendant, as the § 3582(c)(2) movant,

 bears the burden of establishing that” compassionate release is warranted, but that, even where a

 defendant satisfies this burden, “the district court still retains discretion to determine whether a

 sentence reduction is warranted”). Through this lens, the Court considers the instant Motion.

    III.      DISCUSSION

           The Motion requests that Defendant be released because his underlying medical conditions

 coupled with the coronavirus pandemic make it unsafe for Defendant to remain confined at his

 institution. Specifically, Defendant cites to abnormal findings on an echo cardiogram test

 conducted three months prior to his arrest and his history of anxiety and heart palpitations, arguing

 that it is unknown whether his heart condition has worsened since his incarceration or COVID

 diagnosis in August 2020. The Government opposes, arguing that Defendant has already recovered



                                                    6
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 7 of 9

                                                                       Case No. 17-cr-60267-BLOOM


 from COVID-19 and fails to present extraordinary and compelling reasons to warrant

 compassionate release, and that he remains a danger to the community. Upon review and

 consideration, the Court concludes that Defendant does not present circumstances justifying

 compassionate release.

           Defendant has satisfied the first inquiry in the § 3582 analysis, administrative exhaustion.4

 However, as explained below, he fails to demonstrate that extraordinary and compelling

 circumstances exist.

           CDC guidance indicates that adults of any age with the following health conditions are at

 increased risk of severe illness due to COVID-19: cancer, chronic kidney disease, chronic

 obstructive pulmonary disease, Down Syndrome, heart conditions, such as heart failure, coronary

 artery disease, and cardiomyopathies, immunocompromised from solid organ transplant, obesity,

 severe obesity, pregnancy, sickle cell disease, smoking, and type 2 diabetes.5 In addition, adults of

 any age with the following conditions might be at an increased risk for severe illness: asthma

 (moderate-to-severe), cerebrovascular disease, cystic fibrosis, hypertension or high blood

 pressure, immunocompromised state from blood or bone marrow transplant, immune deficiencies

 of HIV, use of corticosteroids, or use of other immune weakening medicines, neurologic

 conditions such as dementia, liver disease, overweight, pulmonary fibrosis, thalassemia, and type

 1 diabetes.6



 4
  The Warden denied Defendant’s Request for Compassionate Release/Reduction in Sentence on July 4,
 2020. See ECF No. [41-1] at 1. In addition, Defendant’s request to serve the remainder of his sentence in
 home confinement was denied on July 23, 2020. See ECF No. [41-1] at 2.
 5
     People with Certain Medical Conditions, Centers for Disease Control and Prevention,
 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html
 (last updated Dec. 29, 2020).
 6
     Id.


                                                    7
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 8 of 9

                                                                      Case No. 17-cr-60267-BLOOM


         Although Defendant asserts that he has a heart condition and has attached a record pre-

 dating his arrest in this case documenting his abnormal echo cardiogram test result, Defendant

 denied having any health problems when interviewed for his Presentence Investigation Report.

 ECF No. [27] ¶ 68. In addition, Defendant’s medical records indicate that he specifically denied

 any cardiovascular issues in his BOP health screen. See ECF No. [43-2] at 9. Although Defendant

 tested positive for COVID-19 on August 20, 2020, the records indicate that Defendant denied any

 symptoms at each health services follow-up since his positive test result. ECF No. [43-3] at 1-10.

 Further, Defendant is 33 years old, and his medical records do not reflect that his treatments while

 incarcerated are inadequate to care for his medical needs, and he otherwise fails to provide any

 evidence or argument that his health is deteriorating, much less from COVID-19. Specifically, the

 representations in the Motion regarding the severity of his heart condition and that he continues to

 exhibit numerous symptoms associated with being COVID-19 positive are simply not supported

 by the medical records provided. See, e.g. ECF No. [43-3] at 11. Moreover, “the BOP Director has

 not found COVID-19 alone to be a basis for compassionate release.” United States v. Harris, No.

 2:12-cr-140-FtM-29DNF, 2020 WL 1969951, at *2 (M.D. Fla. Apr. 24, 2020) (citing United States

 v. Eberhart, No. 13-cr-313-PJH-1, 2020 WL 1450745, at *2 (N.D. Cal. Mar. 25, 2020) (“General

 concerns about possible exposure to COVID-19 do not meet the criteria for extraordinary and

 compelling reasons for a reduction in sentence . . . .”)). Thus, Defendant has not met his burden to

 demonstrate that extraordinary and compelling reasons exist to support his request for

 compassionate release or sentence modification.7




 7
  Because Defendant’s Motion fails to establish any extraordinary and compelling circumstances warranting
 his release to home confinement, the Court does not address the § 3553(a) factors, or whether Defendant
 poses a danger to the safety of others or to the community under to § 3142(g).


                                                    8
Case 0:17-cr-60267-BB Document 47 Entered on FLSD Docket 02/03/2021 Page 9 of 9

                                                           Case No. 17-cr-60267-BLOOM


    IV.       CONCLUSION

          Accordingly, it is ORDERED AND ADJUDGED that the Motion, ECF No. [41], is

 DENIED.

          DONE AND ORDERED in Chambers at Miami, Florida, on February 2, 2021.




                                                _________________________________
                                                BETH BLOOM
                                                UNITED STATES DISTRICT JUDGE
 Copies to:

 Counsel of Record




                                            9
